Examiner’s Comments
The examiner initially reached out via an examiner’s interview to cancel claim 15 and its dependent claims and place the case in condition for allowance. No agreement was reached at that time in the interview. After further consideration and discussion with the examiner’s SPE, especially in light of the board decision dated 6/19/2018, the claims (both independent and dependent) directed to claim 1 set are allowed, while claim 15 remains rejected, and claim 33 is objected to based on the board decision for claim 16 (which was canceled, but verbatim to present claim 33). The examiner attempted repeatedly to contact the applicant to incorporate claim 33 into claim 15 and place it in condition for allowance, but no reply was able to be given in a timely manner, thus the rejection is being issued.

Response to argument
Application request per MPEP 707.02 is granted, and a supervisory patent examiner has personally reviewed the application.
Applicant's arguments filed on page 7-10 are moot since the rejections to claim 1 are withdrawn.
Applicant’s argument with respect to rejections to claim 15 is considered, but determined since there was already a detailed examination of claim 15 presented in the previous office action, the rejection is still set forth and maintained.

		DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 15, 18-20 is/are rejected under pre-AIA  35 U.S.C. 35 USC § 102(b) as being anticipated by  Toms et al (US Pub 20060173362).

Regarding claim 15, Toms teaches a method, comprising: 
obtaining, by processor circuitry([0060], computer), contrast enhanced image data of tissue of interest, wherein the contrast enhanced image data is generated by a computed tomography imaging scanner emitting poly-energetic x-ray radiation ([0065] k-edge imaging); 
quantifying, by the processor circuitry ([0060], computer), an amount t ([0014], The effective amount of quantum dots delivered is no less than a threshold concentration of quantum dots.) of contrast material ([0071], optical nanoparticles) for the scar tissue in the tissue of interest ([0071], peripheral tissue of inflamed and/or neoplastic tissue); 
generating, by the processor circuitry, a signal indicative of a recommendation([0070], used for surgical navigation and guidance ) to further ablate the tissue of interest( [0070], Examples of the surgical procedures include a  … ablation ) in response to a quantified amount of the contrast material not satisfying a pre-determined threshold([0014], The effective amount of quantum dots delivered is no  less than a threshold concentration of quantum dots ), by comparing the quantified amount([0014], 

Regarding claim 18, Toms in view of van der Weide and Bae teaches the method of claim 15, wherein the contrast enhanced imaging data includes at least one of computed tomography contrast enhanced imaging data or x-ray contrast enhanced imaging data (Toms, [0090], water soluble quantum dots has demonstrated their ability to be imaged in micromolar concentrations by computed tomography). 
Regarding claim 19, Toms in view of van der Weide and Bae teaches the method of claim 15, wherein the contrast material includes a nano-particle contrast material targeted to at least one of the scar tissue (Toms, [0071], peripheral tissue of inflamed and/or neoplastic tissue). 
Regarding claim 20, Toms in view of van der Weide and Bae teaches the method of claim 19, wherein the nano-particles include one or more of bismuth, gold, or gadolinium nano-particles (Toms, [0068], gadolinium). 
Allowable Subject Matter
Claims 1, 10-14, 25-32 are allowed.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34 is also objected to since it recite the limitations in claim 33.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661